Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of April 23, 2019, by
and between Burlington Stores, Inc., a Delaware corporation (the “Company”), and
Michael O’Sullivan (“Executive”).

WHEREAS, the Company desires to employ Executive during the Employment Period,
and Executive is willing to accept employment with the Company, on the terms and
conditions set forth herein; and

WHEREAS, the agreements of Executive in Sections 5, 6 and 7 are material
inducements to enter into this Agreement.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

  1.

Definitions. In this Agreement:

“409A Penalties” has the meaning given to that term in Section 24.

“Agreement” has the meaning set forth in the preamble above.

“Base Salary” has the meaning given to that term in Section 3(a).

“Board” means the Board of Directors of the Company.

“Cause” means Executive (i) is convicted of a felony or other crime involving
dishonesty towards the Company or any of its Subsidiaries or material misuse of
property of the Company or any of its Subsidiaries; (ii) engages in willful
misconduct or fraud with respect to the Company or any of its Subsidiaries or
any of their customers or suppliers or an intentional act of dishonesty or
disloyalty in the course of Executive’s employment; (iii) materially breaches
any written policy of the Company, including the Company’s policies prohibiting
unlawful harassment, discrimination or retaliation, which breach, if capable of
being cured, is not cured within 15 days after written notice thereof to
Executive; (iv) refuses to perform Executive’s material obligations under this
Agreement (except in connection with a Disability) as reasonably directed by the
Board, which failure, if capable of being cured, is not cured within 15 days
after written notice thereof to Executive; (v) misappropriates one or more of
the Company’s or any of its Subsidiaries business opportunities or material
assets; or (vi) breaches Sections 5, 6 or 7 hereof which breach, if capable of
being cured, is not cured within 10 days of written notice thereof has been
delivered to Executive; or (vii) materially breaches this Agreement, which
breach, if capable of being cured, is not cured within 15 days after written
notice thereof to Executive. In each such case where notice and cure is required
(i.e. pursuant to clauses (iii), (iv), (vi) and (vii)), such notice shall
describe the condition giving rise to “Cause” with reasonable specificity. The
Company may allow Executive an extension of time to cure a breach if the Board,
in its sole discretion, determines that such extension is appropriate under the
circumstances.

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Code” means the Internal Revenue Code of 1986, as amended.

“Commencement Date” shall mean the effective date of Executive’s commencement of
employment with the Company, which shall be a date mutually agreed to between
the Company and Executive, with such effective date of employment expected to be
on or about September 16, 2019 (but in any event no later than November 1,
2019).

“Committee” means the Compensation Committee of the Board.

“Company” has the meaning set forth in the preamble above, together with its
Subsidiaries and affiliates and includes all predecessor entities.

“Competing Business” has the meaning given to that term in Section 7(a).

“Confidential Information” has the meaning given to that term in Section 5(a).

“Court” has the meaning given to that term in Section 8(b).

“Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of Executive’s position with the Company and its
Subsidiaries for any period totaling one hundred and eighty (180) days in any
consecutive twelve (12) month period as a result of any mental or physical
disability or incapacity, as determined under the definition of disability in
the Company’s long-term disability plan so as to qualify Executive for benefits
under the terms of that plan or as determined by an independent physician to the
extent no such plan is then in effect. Executive shall cooperate in all respects
with the Company if a question arises as to whether Executive has become
disabled (including, without limitation, submitting to an examination by a
medical doctor or other health care specialists selected by the Company and
authorizing such medical doctor or such other health care specialist to discuss
Executive’s condition with the Company).

“Employment Period” means the period commencing on the Commencement Date and
ending on the date set forth in Section 4(a).

“Executive” has the meaning set forth in the preamble above.

“Fiscal 2019 LTI Grant” has the meaning given to that term in Section 3(c).

“Good Reason” means the occurrence of any of the following events without the
written consent of Executive: (i) a material diminution of Executive’s duties or
the assignment to Executive of duties that are inconsistent in any substantial
respect with the position, authority or responsibilities associated with
Executive’s position as set forth pursuant to Section 2(b), other than any such
authorities, duties or responsibilities assigned at any time which are by their
nature, or which are identified at the time of assignment, as being temporary or
short-term; (ii) the Company’s requiring Executive to be based at a location
which is fifty (50) or more miles from the Company’s New Jersey corporate
headquarters; or (iii) a material breach by the Company of its obligations
pursuant to this Agreement (including, without limitation, its obligations
pursuant to Section 3) (which such breach goes uncured after notice and a
reasonable opportunity to cure); provided, however, no condition enumerated in
the preceding shall be

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

  deemed to be “Good Reason” unless within thirty (30) days after Executive’s
knowledge of the initial existence of such condition, Executive shall have given
the Company written notice thereof specifically describing the condition giving
rise to “Good Reason” and allowing the Company a period of thirty (30) days from
the date of receipt of the notice to remedy such condition, and the Company
shall have failed to cure such condition within such period. Notwithstanding the
foregoing, in no event will a condition give rise to “Good Reason” hereunder
unless within ten (10) days after the expiration of the period provided in
Executive’s notice to the Company to remedy said condition but in no event later
than one hundred and twenty (120) days after the initial existence of said
condition, Executive shall have actually terminated his employment with the
Company by giving written notice of resignation for failure of the Company to
remedy such condition.

“Government Agencies” has the meaning given to that term in Section 5(c).

“Make-Whole Grant” has the meaning given to that term in Section 3(l).

“Non-Compete Period” has the meaning given to that term in Section 7(a).

“Payments” has the meaning given to that term in Section 23.

“Plan” has the meaning given to that term in Section 3(l).

“Prior Employer” has the meaning given to that term in Section 9(c).

“Prior Employer Claims” has the meaning given to that term in Section 9(c).

“Sign-On Bonus” has the meaning given to that term in Section 3(j).

“Subsidiaries” means any corporation or other entity of which the securities or
other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company, directly or through one of more Subsidiaries.

“Target Bonus” has the meaning given to that term in Section 3(b).

“Termination Year” means the calendar year in which the Employment Period is
terminated.

“Work Product” has the meaning given to that term in Section 6.

 

  2.

Employment, Position and Duties.

 

  (a)

The Company shall employ Executive and Executive hereby accepts employment with
the Company, upon the terms and conditions set forth in this Agreement for the
Employment Period.

 

  (b)

During the Employment Period, Executive shall serve as Chief Executive Officer
of the Company and shall perform the normal duties, responsibilities and

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

  functions of a Chief Executive Officer of a company of a similar size and type
and shall have such power and authority as shall reasonably be required to
enable Executive to perform Executive’s duties hereunder, subject to the power
and authority of the Board to expand or limit such duties, responsibilities,
functions, power and authority and to overrule actions of officers of the
Company in a manner consistent with the traditional responsibilities of the
office of Chief Executive Officer. As of the Commencement Date, Executive shall
serve as a member of the Board and, during the Employment Period, the Board
shall cause Executive to be nominated for election as a member of the Board and,
subject to applicable law, the Company shall use its best efforts to secure such
election. Upon the Commencement Date, Executive’s principal place of work shall
be located in Burlington, New Jersey.

 

  (c)

During the Employment Period, Executive shall (i) render such administrative,
financial and other executive and managerial services to the Company and its
Subsidiaries which are consistent with Executive’s position as Chief Executive
Officer, as the Board may from time to time direct, (ii) report to the Board and
devote Executive’s best efforts and Executive’s full business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of the Company and its
Subsidiaries and (iii) submit to the Board all business, commercial and
investment opportunities presented to Executive or of which Executive becomes
aware which relate to the business of the Company and its Subsidiaries, and
unless approved by the Board in writing, Executive shall not pursue, directly or
indirectly, any such opportunities on Executive’s own behalf. In furtherance of
the preceding, Executive shall perform Executive’s duties, responsibilities and
functions to the Company and its Subsidiaries hereunder to the best of
Executive’s abilities in a diligent, trustworthy and professional manner and
shall devote his full business time and efforts to the business and affairs of
the Company. Executive shall not become a director of any entity without first
receiving the approval of the Nominating and Corporate Governance Committee of
the Board, which shall not be unreasonably withheld.

 

  3.

Compensation and Benefits.

 

  (a)

Effective as of the Commencement Date, Executive’s base salary shall be a
minimum of One Million Three Hundred Thousand Dollars ($1,300,000.00) per annum
(as increased in accordance with this Agreement from time to time, the “Base
Salary”), which salary shall be payable by the Company in regular installments
in accordance with the Company’s general payroll practices (in effect from time
to time). Executive’s Base Salary will be subject to annual review and increase
or decrease (but shall not be decreased below the Base Salary in effect on the
date of this Agreement) by the Committee during the Employment Period.

 

  (b)

Executive shall be entitled to participate in the Company’s Senior Management
Bonus Plan approved by the Committee, as in effect from time to time, with a
target annual bonus of one hundred fifty percent (150%) of Executive’s Base

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

  Salary (“Target Bonus”) or such greater amount as the Committee in its sole
discretion may from time to time determine; provided, however, that, with
respect to the bonus period within which the Commencement Date occurs (and
subject to Executive’s meeting all requirements under the applicable bonus plan
in such period), the bonus payable to Executive, if any, will be prorated based
on the number of days between the Commencement Date and the end of such bonus
period divided by the total number of days in the bonus period. The actual
amount of the bonus earned by and payable to Executive for any year or portion
of a year, as applicable, shall be determined upon the satisfaction of goals and
objectives established by the Committee, and shall be subject to such other
terms and conditions of the applicable bonus plan as in effect from time to
time. Except as provided in Section 4(b)(i), bonuses under any bonus plan
(including, without limitation, the Company’s Senior Management Bonus Plan) are
not earned and not payable in the event that Executive is not employed by
Company on the actual payment date of any such bonus. Notwithstanding anything
herein to the contrary, the annual bonus payable under this Section 3(b) shall
be paid no later than 2 1/2 months following the conclusion of the Company’s
fiscal year in which such bonus is earned.

 

  (c)

Beginning in fiscal year 2020, in each fiscal year during the Employment Period
in which Executive is actively serving as Chief Executive Officer on the
regularly-scheduled date of annual grants of long-term incentives to senior
executives, the Company shall provide to Executive a long-term incentive award.
The fiscal 2019 long-term incentive award shall have a target grant date fair
value equal to $8,500,000, which amount shall be prorated based on the number of
days served between the Commencement Date and the next regularly scheduled
annual equity grant date for senior executive officers divided by 365 (the
“Fiscal 2019 LTI Grant”). The Fiscal 2019 LTI Grant shall be delivered as
follows: (i) 50% of the target award shall be awarded in the form of
performance-based restricted stock units with vesting in fiscal 2022 based on
performance goals relating to EBIT Margin Expansion and Sales CAGR, as
established by the Committee, over the fiscal 2019 to fiscal 2021 performance
period and subject to Executive’s continued employment through the applicable
vesting date; (ii) 25% of the target award shall be awarded in the form of stock
options, vesting in 25% annual increments subject to Executive’s continued
employment through the applicable vesting date; and (iii) the remaining 25% of
the target award shall be awarded in the form of time-based restricted stock
units, vesting in 25% annual increments subject to Executive’s continued
employment through the applicable vesting date. The Fiscal 2019 LTI Grant shall
be awarded on the Commencement Date (or, if the Commencement Date is not a
trading day on the New York Stock Exchange, the first trading day following the
Commencement Date) and shall be subject to the same form of award agreements as
those used with respect to the fiscal 2019 long-term incentive awards granted to
the Company’s other senior executive officers in fiscal 2019. Beginning in
fiscal 2020, long-term incentive grants shall be determined by the Committee and
shall be through equity vehicles and designs that are generally consistent with
those awarded to the Company’s other senior executive officers in each year.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (d)

The Committee, during the term of this Agreement shall review annually, or at
more frequent intervals which the Committee determines is appropriate,
Executive’s compensation and may award Executive additional compensation as the
Committee deems appropriate in its sole discretion.

 

  (e)

Executive shall be entitled to the number of paid vacation and other paid time
off in each calendar year in accordance with the Company’s policies applicable
to employees of comparable level, which if not taken in any year may not be
carried forward to any subsequent calendar year and no compensation shall be
payable in lieu thereof.

 

  (f)

During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in the course of performing
Executive’s duties, responsibilities and functions under this Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

 

  (g)

Executive shall be entitled to participate in the Company automobile program in
effect from time to time on the same terms as made available to employees of
comparable level. Currently, such program provides for a car allowance for
executive of $35,000 per year. Executive, at Executive’s discretion, may apply
such allowance towards the cost of lease or purchase of an automobile or towards
the costs of car service or other similar transportation service, but Executive
shall not be entitled to any additional allowance or reimbursement in respect of
the same.

 

  (h)

Executive shall be entitled to participate, on the same basis as other
executives of comparable level in the Company, in any compensation, bonus,
incentive, award, expense medical reimbursement, deferred compensation, pension,
retirement, stock award, stock option or other benefit, plan or arrangement of
the Company (including, without limitation, any plan sponsored by the entity
owning or controlling the Company, or any affiliate of such entity) now existing
or hereafter adopted, all upon terms at least as favorable as those enjoyed by
other salaried employees of comparable level of the Company; provided, however,
the Company may restrict or exclude Executive’s participation in any such plan,
or the benefits thereunder, on such terms and conditions as the Company shall in
its sole discretion determine, if at any time Executive shall be working fewer
than five days a week (excluding vacation and paid time-off taken in accordance
with the Company’s policies) or on other part-time basis during regular business
days. Executive also shall be entitled to hospital, health, disability, medical
and life insurance, and any other benefits enjoyed, from time to time, by other
salaried employees of the Company of comparable level, all upon terms as
favorable as those enjoyed by other salaried employees of comparable level of
the Company. Notwithstanding anything in this Section 3(h) to the contrary, if
the Company adopts any change in the benefits provided for other salaried
employees of the Company of comparable level, and such policy is uniformly
applied to all such employees of the Company (and any successor or acquirer of
the Company, if any), then no such change shall be deemed a breach by the
Company of this Section 3(h).

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (i)

Executive will be indemnified and defended for acts performed (or omissions
made) in Executive’s capacity as an officer or director of the Company to the
fullest extent specified in the Company’s certificate of incorporation and
bylaws and as permitted under Delaware law. During Executive’s employment and
membership on the Board and for not less than six (6) years following the latest
termination thereof, the Company shall insure Executive under a contract of
directors and officers liability insurance to the same extent as members of the
Board are so insured.

 

  (j)

As soon as reasonably practicable (but not later than thirty (30) days)
following the Commencement Date, the Company will make a one-time payment to
Executive in an aggregate amount of $250,000 (the “Sign-On Bonus”) intended to
defray certain expenses Executive may incur in connection with his relocation
from California to a non-temporary residence within reasonable commuting
distance from the Company’s principal offices in Burlington, New Jersey. Such
payment shall be subject to all customary withholding, payroll and other taxes
and shall not, for the avoidance of doubt, be grossed up for any such taxes.
Notwithstanding anything herein to the contrary, if the Company terminates
Executive’s employment for Cause (as defined herein) or Executive resigns from
the Company without Good Reason (as defined herein), in each case, prior to the
18-month anniversary of the Commencement Date, Executive shall repay to the
Company the Sign-On Bonus within ten (10) days of Executive’s termination of
employment, without the necessity of any demand by the Company; provided,
further, to the extent permitted by applicable law and in accordance with
Section 409A of the Code, if Executive is required to repay the Sign-On Bonus,
then the Company shall be entitled to offset the required repayment amount
against any compensation or other amounts due from the Company to Executive.

 

  (k)

The Company shall reimburse Executive for all reasonable moving expenses
incurred in connection with his relocation from California to a residence within
commuting distance to the Company’s corporate headquarters in accordance with
the Company’s relocation policy for senior executive officers. It is understood
that Executive shall have 24 months from the Commencement Date to avail himself
of the relocation benefits described in the relocation policy. Such
reimbursement shall be subject to all customary withholding, payroll and other
taxes and shall not, for the avoidance of doubt, be grossed up for any such
taxes. Notwithstanding anything herein to the contrary, if the Company
terminates Executive’s employment for Cause or Executive resigns from the
Company without Good Reason, in each case, prior to the 18-month anniversary of
the relocation payment date, Executive shall repay to the Company the relocation
benefits within ten (10) days of Executive’s termination of employment, without
the necessity of any demand by the Company; provided,

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

  further, to the extent permitted by applicable law and in accordance with
Section 409A of the Code, if Executive is required to repay the relocation
benefits, then the Company shall be entitled to offset the required repayment
amount against any compensation or other amounts due from the Company to
Executive.

 

  (l)

In consideration of and to compensate Executive for equity awards forfeited at
his Prior Employer, and subject to the commencement of Executive’s employment
hereunder and to his provision, within five (5) business days prior to the
Commencement Date, of documentation reasonably establishing that such forfeiture
has occurred, Executive shall receive, effective upon the Commencement Date, a
make-whole long-term incentive grant with a target grant date fair value of
$25,000,000 (the “Make-Whole Grant”) delivered as follows: (i) 50% of the target
award shall be awarded in the form of stock options, with the exercise price of
such options set at the Company’s closing share price on the Commencement Date,
vesting in one-third annual increments subject to Executive’s continued
employment through the applicable vesting date, and (ii) the remaining 50% of
the target award shall be awarded in the form of time-based restricted stock
units, vesting in one-third annual increments subject to Executive’s continued
employment through the applicable vesting date. The Make-Whole Grant shall be
subject to the same form of award agreements as those used with respect to the
fiscal 2019 long-term incentive awards granted to the Company’s other senior
executive officers in fiscal 2019. The equity awards granted hereunder may be
granted to Executive as an “employment inducement award” under NYSE Rule
303A.08, outside of the Burlington Stores, Inc. 2013 Omnibus Incentive Plan, as
amended and restated on May 17, 2017 (the “Plan”). Notwithstanding that the
equity awards are being granted outside of the Plan, except as expressly
provided otherwise, the equity awards will be governed in a manner consistent
with the terms and conditions of the Plan.

 

  4.

Termination and Payment Terms.

(a) The Employment Period shall commence on the date hereof and shall terminate,
(i) immediately upon Executive’s resignation, death or Disability or (ii) by
resolution of the Board, with or without Cause, at any time. Except as otherwise
provided herein, any termination of the Employment Period by the Company shall
be effective as specified in a written notice from the Company to Executive. For
the avoidance of doubt, Executive’s employment with the Company is “at will,”
subject only to the notice and severance provisions expressly set forth herein.

 

  (b)

If the Employment Period is terminated:

(i)    by resolution of the Board (other than for Cause or Disability) or by
Executive resigning for Good Reason, Executive shall be entitled to receive
(A) all previously earned and accrued but unpaid Base Salary and vacation and
unpaid business expenses up to the date of such termination, (B) an amount equal
to the bonus (if any) under the Senior Management Bonus Plan with respect to the
fiscal year prior to the Termination Year that has been determined (or is
determinable) but not yet paid to

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

Executive, which payment shall be made when the bonus payments for such
Termination Year are otherwise due (but in any event no later than 21⁄2 months
following the conclusion of the Company’s fiscal year in which the bonus is
earned), (C) severance pay in an amount equal to two times the sum of
(x) Executive’s Base Salary in effect immediately prior to Executive’s
termination of employment hereunder and (y) Executive’s Target Bonus under the
Senior Management Bonus Plan for the year in which the termination of employment
occurs, payable in 24 monthly installments following the termination of
Executive’s employment in accordance with the Company’s standard payroll
practices, and (D) full continuation of Executive’s health, dental and vision
insurance benefits during the two (2) year severance period; or

(ii) for any other reason, including as a result of Executive’s death,
Disability, voluntary resignation for other than Good Reason or by resolution of
the Board for Cause, Executive’s sole entitlement shall be to receive all
previously earned and accrued but unpaid Base Salary, vacation and unpaid
business expenses up to the date of such termination and Executive shall not be
entitled to any further Base Salary, bonus payments or benefits for that year or
any future year, except as required by law, or to any other severance
compensation of any kind.

 

  (c)

Executive agrees that: (i) Executive shall be entitled to the payments and
services provided for in Sections 4(b)(i)(B), 4(b)(i)(C), and 4 (b) (i) (D), if
any, if and only if Executive has executed and delivered a customary release in
a form acceptable to the Company (the “Release”) (and no longer subject to
revocation, if applicable) within fifty two (52) days following the date of
termination and Executive has not breached as of the date of termination of the
Employment Period the provisions of Sections 5, 6 and 7 hereof and does not
breach such sections or such covenants at any time during the period for which
such payments or services are to be made; and (ii) the Company’s obligation to
make such payments and services will terminate upon the occurrence of any such
breach during such period. Executive shall not have any obligation to mitigate
the amounts payable to him pursuant to Sections 4(b)(i)(B), 4(b)(i)(C) and
4(b)(i)(D) by seeking or accepting alternative employment; provided, that
Executive’s rights to receive the benefits provided for in Section 4(b)(i)(D)
shall cease at such time as he is eligible to be covered under the health,
dental or vision insurance benefits, as applicable, of any subsequent employer.

 

  (d)

Except as stated above, any payments pursuant to Section 4(b) shall be paid by
the Company in regular installments in accordance with the Company’s general
payroll practices, and following such payments the Company shall have no further
obligation to Executive pursuant to this Section 4 except as provided by law;
provided that to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any such payment scheduled to occur during the first sixty (60) days following
the termination of employment shall not be paid until the first regularly
scheduled pay period following the sixtieth (60th) day following such
termination and shall include payment of any amount that was otherwise scheduled
to be paid prior thereto. All amounts payable to Executive as compensation
hereunder shall be

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

  subject to all customary withholding, payroll and other taxes. The Company
shall be entitled to deduct or withhold from any amounts payable to Executive
any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes imposed with respect to Executive’s compensation or other
payments or Executive’s ownership interest in the Company (including, without
limitation, wages, bonuses, dividends, the receipt or exercise of equity options
and/or the receipt or vesting of restricted equity).

 

  (e)

Executive hereby agrees that except as expressly provided herein, no severance
compensation of any kind, nature or amount shall be payable to Executive and
except as expressly provided herein, Executive hereby irrevocably waives any
claim for severance compensation.

 

  (f)

Except as provided in Sections 4(b)(i) and 4(b)(ii) above, all of Executive’s
rights pursuant to Section 3 (other than Section 3(i)) shall cease upon the
termination of the Employment Period.

 

  5.

Confidential Information.

 

  (a)

Executive acknowledges and agrees that the information, observations and data
(including trade secrets) obtained by Executive while employed by the Company
and its Subsidiaries (or, prior to the term of employment, in contemplation of
such employment) concerning the business or affairs of the Company and its
Subsidiaries are the confidential information (“Confidential Information”), and
the property, of the Company and/or its Subsidiaries. Without limiting the
foregoing, the term “Confidential Information” shall be interpreted as broadly
as possible to include all observations, data and other information of any sort
that are (i) related to any past, current or potential business of the Company
or any of its Subsidiaries or any of their respective predecessors, and any
other business related to any of the foregoing, and (ii) not generally known to
and available for use by those within the line of business or industry of the
Company or by the public (except to the extent such information has become
generally known to and available for use by the public as a direct or indirect
result of Executive’s acts or omissions) including all (A) Work Product (as
defined below); (B) information concerning development, acquisition or
investment opportunities in or reasonably related to the business or industry of
the Company or any of its Subsidiaries of which Executive is aware or becomes
aware during the term of his employment; (C) information identifying or
otherwise concerning any current, former or prospective suppliers, distributors,
contractors, agents or customers of the Company or any of its Subsidiaries;
(D) development, transition, integration and transformation plans,
methodologies, processes and methods of doing business; (E) strategic,
marketing, promotional and financial information (including all financial
statements), business and expansion plans, including plans and information
regarding planned, projected and/or potential sales, pricing, discount and cost
information; (F) information identifying or otherwise concerning employees,
independent contractors and consultants; (G) information on new and existing
programs and services, prices, terms, and related information; (H) the

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

  terms of this Agreement; (I) all information marked, or otherwise designated,
as confidential by the Company or any of its Subsidiaries or which Executive
should reasonably know is confidential or proprietary information of the Company
or any of its Subsidiaries; (J) all information or materials similar or related
to any of the foregoing, in whatever form or medium, whether now existing or
arising hereafter (and regardless of whether merely stored in the mind of
Executive or employees or consultants of the Company or any of its Subsidiaries,
or embodied in a tangible form or medium); and (K) all tangible embodiments of
any of the foregoing.

 

  (b)

Therefore, Executive agrees that, except as set forth in Section 5(c) or
required by law or court order, including, without limitation, depositions,
interrogatories, court testimony, and the like (and in such case provided that
Executive must give the Company and/or its Subsidiaries, as applicable, prompt
written notice of any such legal requirement, disclose no more information than
is so required and seek, at the Company’s sole cost and expense, confidential
treatment where available and cooperate fully with all efforts by the Company
and/or its Subsidiaries to obtain a protective order or similar confidentiality
treatment for such information) or in connection with Executive’s performance of
his duties hereunder, Executive shall not disclose to any unauthorized person or
entity or use for Executive’s own purposes any Confidential Information without
the prior written consent of the Board, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
public other than as a direct or indirect result of Executive’s acts or
omissions. Executive shall deliver to the Company at the termination of the
Employment Period, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) embodying or relating to the
Confidential Information (including any Work Product (as defined below)) or the
business of the Company and its Subsidiaries which Executive may then possess or
have under Executive’s control and if, at any time thereafter, any such
materials are brought to Executive’s attention or Executive discovers them in
his possession or control, Executive shall deliver such materials to the Company
immediately upon such notice or discovery.

 

  (c)

Notwithstanding anything in this Agreement to the contrary, Executive
understands that nothing contained in this Agreement limits his ability to
report possible violations of law or regulation to or file a charge or complaint
with the Securities and Exchange Commission, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Department of Justice, the Congress, any Inspector
General, or any other federal, state or local governmental agency or commission
or regulatory authority (collectively, “Government Agencies”). Executive further
understands that this Agreement does not limit his ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. Furthermore
(I) Executive shall not be held criminally or civilly liable under any

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

  federal or state trade secret law for the disclosure of a trade secret that:
(A) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal, and (II) if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose a trade secret to his or her attorney and use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal and does not disclose the trade secret except
pursuant to court order.

6.    Intellectual Property, Inventions and Patents. Executive acknowledges and
agrees that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, specifications, designs, analyses,
drawings, reports, patents and patent applications, processes, programs,
systems, software, firmware, materials, plans, sketches, models, know-how,
devices, developments, data, databases, technology, trade secrets, works of
authorship, copyrightable works and mask works (whether or not including any
confidential information) and all registrations or applications related thereto,
all other intellectual property or proprietary information and all similar or
related information (whether or not patentable or copyrightable and whether or
not reduced to tangible form or practice) which relate to the Company’s or any
of its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company or its predecessors and its Subsidiaries (“Work Product”) shall be
deemed to be “work made for hire” (as defined in the Copyright Act, 17 U.S.C.A.
§ 101 et seq., as amended) and owned exclusively by the Company. To the extent
that any Work Product is not deemed to be “work made for hire” under applicable
law, and all right, title and interest in and to such Work Product have not
automatically vested in the Company, Executive hereby (A) irrevocably assigns,
transfers and conveys, and shall assign transfer and convey, to the full extent
permitted by applicable law, all right, title and interest in and to the Work
Product on a worldwide basis to the Company (or such other person or entity as
the Company shall designate), without further consideration, and (B) waives all
moral rights in or to all Work Product, and to the extent such rights may not be
waived, agrees not to assert such rights against the Company or its respective
licensees, successors or assigns. Executive shall, at the Company’s expense,
execute all documents and perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish, confirm, evidence,
effectuate, maintain, protect, enforce, perfect, record, patent or register any
of the Company’s rights hereunder (including, without limitation, assignments,
consents, powers of attorney and other instruments).

 

  7.

Non-Compete, Non-Solicitation.

 

  (a)

In further consideration of the compensation to be paid to Executive hereunder,
Executive acknowledges and agrees that during the course of Executive’s
employment with the Company and its Subsidiaries Executive shall become familiar
with the Company’s trade secrets and with other Confidential Information and
that Executive’s services have been and shall be of special, unique and
extraordinary value to the Company and its Subsidiaries, and

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

  therefore, Executive agrees that, during his or her employment with the
Company and for a period of two (2) years thereafter (the “Non-Compete Period”),
Executive shall not directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant or otherwise) own any interest in, operate, invest in, manage,
control, participate in, consult with, render services for (alone or in
association with any person or entity), in any manner engage in any business
activity on behalf of a Competing Business within any geographical area in which
the Company or its Subsidiaries operates or plan to operate. Nothing herein
shall prohibit Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation. For purposes of this paragraph, “Competing Business” means only
each of the following entities, together with their respective subsidiaries and
affiliates: Macy’s, Inc., the TJX Companies, Inc. and Ross Stores, Inc.

 

  (b)

During the Non-Compete Period, Executive shall not, directly or indirectly, and
shall ensure that any person or entity controlled by Executive does not,
(i) induce or attempt to induce any employee of the Company or any Subsidiary to
leave the employ of the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any Subsidiary and any employee thereof,
(ii) hire, directly or through another person, any person (whether or not
solicited) who was an executive of the Company or any Subsidiary at any time
within the one year period before Executive’s termination from employment,
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, engage in or assist any
person or entity in engaging in any Competing Business or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any Subsidiary (Executive understands that any
person or entity that Executive contacted during the one year period prior to
the date of Executive’s termination of employment for the purpose of soliciting
sales from such person or entity shall be regarded as a “potential customer” of
the Company and its Subsidiaries as to whom the Company has a protectible
proprietary interest) or (iv) make or solicit or encourage others to make or
solicit directly or indirectly any defamatory statement or communication about
the Company or any of its Subsidiaries or any of their respective businesses,
products, services or activities (it being understood that such restriction
shall not prohibit truthful testimony compelled by valid legal process).

 

  8.

Enforcement.

 

  (a)

Executive acknowledges and agrees that the Company entered into this Agreement
in reliance on the provisions of Sections 5, 6 and 7 and the enforcement of this
Agreement is necessary to ensure the preservation, protection and continuity of
the business of the Company and its Subsidiaries and other Confidential
Information and goodwill of the Company and its Subsidiaries to the

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

  extent and for the periods of time expressly agreed to herein. Executive
acknowledges and agrees that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company and
its Subsidiaries now existing or to be developed in the future. Executive
expressly acknowledges and agrees that each and every restraint imposed by this
Agreement is reasonable with respect to subject matter, time period and
geographical area.

 

  (b)

Notwithstanding any provision to the contrary herein, the Company or its
Subsidiaries may pursue, at its discretion, enforcement of
Sections 5, 6 and 7 in any court of competent jurisdiction (each a “Court”).

 

  (c)

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. More specifically, if any Court determines that any
of the covenants set forth in Sections 5, 6 and 7 are overbroad or unreasonable
under applicable law in duration, geographical area or scope, the parties to
this Agreement specifically agree and authorize such Court to rewrite this
Agreement to reflect the maximum duration, geographical area and/or scope
permitted under applicable law.

 

  (d)

Because Executive’s services are unique and because Executive has intimate
knowledge of and access to Confidential Information and Work Product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of Sections 5, 6 and 7, and any breach of the terms
of Sections 5, 6 and 7 would result in irreparable injury and damage to the
Company and its Subsidiaries for which the Company and its Subsidiaries would
have no adequate remedy at law. Therefore, in the event of a breach or
threatened breach of Sections 5, 6 and 7, the Company or its successors or
assigns, in addition to any other rights and remedies existing in their favor at
law or in equity, shall be entitled to specific performance and/or immediate
injunctive or other equitable relief from a Court in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security), without having to prove damages. The terms of
this Section 8 shall not prevent the Company or any of its Subsidiaries from
pursuing any other available remedies for any breach or threatened breach of
this Agreement, including the recovery of damages from Executive.

 

  9.

Executive’s Representations; Prior Employment.

 

  (a)

Executive hereby represents and warrants to the Company that, subject to the
acknowledgements and agreements of Company and Executive set forth

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

  in Section 9(c) below, (i) the execution, delivery and performance of this
Agreement by Executive does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, covenant, restriction,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound (including any arising out of any prior employment), (ii) Executive
is not a party to or bound by any contract, agreement, covenant, restriction,
instrument, order, judgment or decree with any other person or entity (including
any arising out of any prior employment) that would restrict Executive from
performing the services contemplated hereunder, and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.

 

  (b)

Executive hereby agrees that he shall not use or disclose confidential
information or trade secrets, if any, of any former employers or any other
person or entity to whom Executive owes an obligation of confidentiality, and
that he shall not bring onto the premises of the Company any unpublished
documents or any property belonging to any former employer or any other person
or entity to whom Executive owes an obligation of confidentiality.

 

  (c)

The Company acknowledges that Executive previously entered into an employment
agreement, dated March 16, 2017, with his former employer (the “Prior Employer”)
which contains restrictive covenants among other provisions that have been
disclosed to the Company. Executive shall keep the Company informed regarding
any communications, whether written or oral, that he receives from his Prior
Employer and which concern his decision to accept employment with the Company
and act as its Chief Executive Officer.

 

  (d)

In the event that the Prior Employer threatens or asserts any claim that
Executive, by accepting the position of, or acting or performing his duties as,
the Chief Executive Officer of the Company, has breached or violated any
employment, confidentiality, or other similar agreement that would materially
limit Executive’s ability to perform any of his duties under this Agreement or
subject Executive to legal expenses or liability for damages, (collectively,
“Prior Employer Claims”) and provided that Executive adheres to the reasonable
and lawful instructions of the Company in connection with Executive’s
obligations to the Prior Employer, the Company shall indemnify, defend and hold
harmless Executive (and his heirs, legatees and distributees in the event of his
death) from and against any damages, amounts paid in settlement and expenses
(including legal fees and expenses) incurred by Executive and arising from any
such Prior Employer Claims. The Company shall have the right to select any
counsel reasonably acceptable to Executive to represent Executive in connection
with any Prior Employer Claims, and the Company shall have the right to settle
or compromise any Prior Employer Claim indemnified hereby.

 

  (e)

In the event that the Prior Employer brings any Prior Employer Claims, the
Company shall have the option to terminate Executive’s employment with the
Company. In the event of any such termination, and notwithstanding anything in

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

  this Agreement to the contrary, (i) Executive shall have the right to receive
the benefits set forth in Sections 4(b)(i)(A), 4(b)(i)(B), and 4 (b) (i) (C)
(except that for purposes of this Section 9(e), the phrases “two times” and “24
monthly” in Section 4(b)(i)(C) shall be replaced with the phrases “one times”
and “12 monthly”, respectively, subject to compliance by him with the other
applicable provisions of Section 4 (including Sections 4(b) and 4(c)), (ii)
Executive shall continue to be entitled to the benefit of the indemnification
set forth in Section 3(h) (including directors and officers liability insurance)
and Section 9(d) above, and (iii) Executive shall not have the right to any
other payments, bonuses, or benefits of any kind following such termination, and
all of Executive’s right, title, and interest in all of the equity securities
and other benefits granted to him pursuant to this Agreement shall be cancelled
in their entirety without any consideration payable in connection therewith and
without regard to any of the provisions of such agreements that would otherwise
apply in such circumstances.

 

  (f)

EXECUTIVE HEREBY ACKNOWLEDGES, AGREES AND REPRESENTS THAT EXECUTIVE HAS
CONSULTED WITH INDEPENDENT LEGAL COUNSEL REGARDING EXECUTIVE’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS
AND CONDITIONS CONTAINED HEREIN AND THEREIN.

10.    Survival. Sections 3(i) and Sections 4 through 23, inclusive, shall
survive and continue in full force in accordance with their terms
notwithstanding the termination of the Employment Period.

11.    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service with confirmation of delivery, sent by facsimile (with evidence of
transmission) or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

To Executive:

Michael O’Sullivan

At the last known address set forth on the personnel records of the Company

To the Company:

Burlington Stores, Inc.

1830 Route 130

Burlington, New Jersey 08016

Attention: General Counsel

Facsimile No.: (609) 589-3250

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one (1) business day following delivery to the overnight courier
service, if given by facsimile, when such facsimile is transmitted to the
applicable fax number specified above and the appropriate facsimile confirmation
is received, or if so mailed, on receipt.

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

12.    Complete Agreement. This Agreement and those other documents expressly
referred to herein embody the complete agreement and understanding among the
parties hereto and supersede and preempt any prior understandings, agreements or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way.

13.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

14.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns; provided, that the services provided by Executive
under this Agreement are of a personal nature and rights and obligations of
Executive under this Agreement shall not be assignable.

15.    Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York. In furtherance of the foregoing, the internal law of the State of New York
shall control the interpretation and construction of this Agreement, even though
under that jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.

16.    Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND
STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN SECTION 11 SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN
THIS SECTION 16. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY IN THE STATE OR FEDERAL COURTS LOCATED IN THE
CITY AND STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN AND HEREBY AND THEREBY
FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

17.    Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL, EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

18.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

19.    Key Man Life Insurance. The Company may apply for and obtain and maintain
a key man life insurance policy in the name of Executive together with other
executives of the Company in an amount deemed sufficient by the Board, the
beneficiary of which shall be the Company. Executive shall submit to physical
examinations and answer reasonable questions in connection with the application
and, if obtained, the maintenance of, as may be required, such insurance policy,
the findings of which shall be held in the strictest confidence and used
exclusively for the purpose of obtaining such insurance.

20.    Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments). In the event the Company requires Executive’s
cooperation in accordance with this section after the termination of the
Employment Period, the Company shall reimburse Executive for all of Executive’s
reasonable travel and lodging costs and expenses incurred, in connection
therewith, plus pay Executive a reasonable amount per day for Executive’s time
spent.

21.    Clawbacks. The payments to Executive pursuant to this Agreement are
subject to forfeiture or recovery by the Company or other action pursuant to any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy or provision that the Company has
included in any of its existing compensation programs or plans or that it may be
required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

22.     Company Policies. Executive shall be subject to and shall comply with
additional Company policies as they may exist from time-to-time, including the
Company’s Code of Conduct and policies with regard to stock ownership by senior
executives and policies regarding trading of securities.

23.    Section 280G. Notwithstanding anything to the contrary in this Agreement,
Executive expressly agrees that if the payments and benefits provided for in
this Agreement or any other payments and benefits which Executive has the right
to receive from the Company and its affiliates (collectively, the “Payments”),
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the Payments shall be either (a) reduced (but not below zero) so
that the present value of the Payments will be one dollar ($1.00) less than
three times Executive’s “base amount” (as defined in Section 280G(b)(3) of the
Code) and so that no portion of the Payments received by Executive shall be
subject to the excise tax imposed by Section 4999 of the Code or (b) paid in
full, whichever produces the better net after-tax position to Executive. The
reduction of Payments, if any, shall be made by reducing first any Payments that
are exempt from Section 409A of the Code and then reducing any Payments subject
to Section 409A of the Code in the reverse order in which such Payments would be
paid or provided (beginning with such payment or benefit that would be made last
in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time). The determination as to whether any
such reduction in the Payments is necessary shall be made by the Committee in
good faith. If a reduced Payment is made or provided and, through error or
otherwise, that Payment, when aggregated with other payments and benefits from
Employers (or their affiliates) used in determining if a “parachute payment”
exists, exceeds one dollar ($1.00) less than three times Executive’s base
amount, then Executive shall immediately repay such excess to the Company.

24.    Section 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to Executive pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for such purposes, each payment to Executive
under this Agreement shall be considered a separate payment. In the event the
terms of this Agreement would subject Executive to taxes or penalties under
Section 409A of the Code (“409A Penalties”), the Company and Executive shall
cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible. To the extent any amounts under this
Agreement are payable by reference to Executive’s “termination of employment”
such term and similar terms shall be deemed to refer to Executive’s “separation
from service,” within the meaning of Section 409A of the Code. Notwithstanding
any other provision in this Agreement, to the extent any payments made or
contemplated hereunder constitute nonqualified deferred compensation, within the
meaning of Section 409A, then (i) each such payment which is conditioned upon
Executive’s execution of a release and which is to be paid or provided during a
designated period that begins in one taxable year and ends in a second taxable
year, shall be paid or provided in the later of the two taxable years and
(ii) if Executive is a specified

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

employee (within the meaning of Section 409A of the Code) as of the date of
Executive’s separation from service, each such payment that is payable upon
Executive’s separation from service and would have been paid prior to the
six-month anniversary of Executive’s separation from service, shall be delayed
until the earlier to occur of (A) the first day of the seventh month following
Executive’s separation from service or (B) the date of Executive’s death. Any
reimbursement payable to Executive pursuant to this Agreement shall be
conditioned on the submission by Executive of all expense reports reasonably
required by Employer under any applicable expense reimbursement policy, and
shall be paid to Executive within 30 days following receipt of such expense
reports, but in no event later than the last day of the calendar year following
the calendar year in which Executive incurred the reimbursable expense. Any
amount of expenses eligible for reimbursement, or in-kind benefit provided,
during a calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year. The right to any reimbursement or in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BURLINGTON STORES, INC.

By:   /s/ Joyce Manning Magrini

Name: Joyce Manning Magrini

Title: Executive Vice President – Human Resources

/s/ Michael O’Sullivan

Michael O’Sullivan

 

21